             Case 3:19-cv-00414-GNS-RSE Document 23 Filed 10/08/20 Page 1 of 1 PageID #: 1830




                                             UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF KENTUCKY
                                                   LOUISVILLE DIVISION
                                          CIVIL ACTION NO. 3:19-CV-00414-GNS-RSE


                  SHAWN J. SCOTT                                                                        PLAINTIFF


                  v.


                  COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT


                                                              ORDER

                         The above matter having been referred to the U.S. Magistrate Judge who has filed

                  Findings of Fact, Conclusions of Law, and Recommendation (DN 22), no objections having been

                  filed thereto, and the Court having considered the same:

                         IT IS HEREBY ORDERED that the Court ADOPTS the Findings of Fact, Conclusions

                  of Law, and Recommendation (DN 22) as set forth in the report submitted by the United States

                  Magistrate Judge. and judgment is GRANTED for the Commissioner. The Clerk shall strike

                  this matter from the active docket.

                         This is a final and appealable Order and there is no just cause for delay.




                                                                                     October 8, 2020


                  cc:    Plaintiff, pro se
                         counsel of record




October 8, 2020
